ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 5/3/22 wherein claims 1-3, 8, and 9 were amended.
	Note(s):  Claims 1-20 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/22 has been entered.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 5/3/22 to the rejection of claims 1-20 made by the Examiner under 35 USC 112 (first and second paragraphs) are MOOT in view of the rejections below.
	Note(s):  In view of Applicant’s response and the repeated attempts to amend the claims to clarify whether or not gadolinium is/is not a required component of the instant invention, the following rejections are necessary.  In addition, other 112 second paragraph rejections were necessary due to ambiguity in the amendment filed 5/3/22.
NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-4:  The claim recites the limitation "the following reaction equation".  There is insufficient antecedent basis for this limitation in the claim.
	Claims 1-20:  Independent claim 1 and 8 as written are confusing and do not clearly set forth the claimed invention as they result in ambiguity in regards to whether Applicant intended gadolinium to be present or not.  Thus, it is respectfully suggest that the following changes be made so that the claims are clear and concise:
	(1) replace claims 1 with ‘A method of preparing an intermediate compound comprising reacting:

    PNG
    media_image1.png
    173
    479
    media_image1.png
    Greyscale
  
or 

    PNG
    media_image2.png
    145
    539
    media_image2.png
    Greyscale

with a basic catalyst to generate an intermediate of Formula I or Formula V;
wherein:
	R is a C1-C5 alkyl, a benzyl, or a benzyl derivative comprising a benzene ring;
	R1 is H or CH2OH; and 
	R2 is CH2OH, CH3, or OH.
	(2) all claims depending from independent claim 1 should be amended to be consistent with the language of the newly modified claim 1; and
	(3) claim 8 should be amended in a manner similar to that of independent claim 1 (the claims that depend on claim 8 should be amended to be consistent with the language of the modified claim 8) that removes reference to gadolinium and the formation of a gadolinium-based ionic contrast agent.
	Since claims 2-7 and 9-20 depend upon either independent claim 1 or 8 for clarity, those claims are also ambiguous.
	Claim 7:  The use of the term ‘being’ according to Merriam-Webster’s Dictionary is the quality or state of having an existence.  It may be equated with the phrase ‘capable of’.  Applicant is reminded that it has been held that the recitation that an element is ‘capable of’ performing a function is not a positive limitation, but only requires the ability to so perform that function.  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).  
In order to clarify the claimed invention, it is respectfully suggested that claim 7 be rewritten as follows:  ‘The method of claim 1, further comprising using a solvent wherein the solvent is toluene or isopropanol.’
	Claim 9:  The claim is ambiguous because it is unclear what is being recrystallized.  In addition, Applicant may want to consider writing the claims as follows:  ‘A method of preparing a gadolinium-based ionic contrast agent comprising:
	preparing the intermediate compound of claim 1;
	hydrolyzing the intermediate compound; and 
	forming a salt from the hydrolyzed intermediate compound to obtain the gadolinium-based ionic contrast agent wherein forming the salt comprises:
		dissolving the hydrolyzed intermediate compound in water;
		adding gadolinium trioxide; and…’
	Claim 10:  The claim is ambiguous.  Specifically, starting at line 4, ‘…the catalyst preparing the catalyst…’ is confusing because the wording is awkward.  Also, it is unclear what solids Applicant is referring to as line 6 of the claim discloses that the water is heated until the solids are dissolved, but line 9 discloses that solids are filtered.  It appears that Applicant is referring to two different substances, but clarity is lacking as to what specific solids are being referenced.  What solids are calcinated?  For clarity of line 4, Applicant should consider writing ‘the method further comprises preparing the catalyst by…’
	Claims 18-20:  The use of the term ‘being’ according to Merriam-Webster’s Dictionary is the quality or state of having an existence.  It may be equated with the phrase ‘capable of’.  Applicant is reminded that it has been held that the recitation that an element is ‘capable of’ performing a function is not a positive limitation, but only requires the ability to so perform that function.  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).  
In order to clarify the claimed invention, it is respectfully suggested that claim 18 be rewritten as follows:  ‘The method of claim 2, further comprising using a solvent wherein the solvent is toluene or isopropanol.’
It is respectfully suggested that claim 19 be rewritten as follows:  ‘The method of claim 3, further comprising using a solvent wherein the solvent is toluene or isopropanol.’
It is respectfully suggested that claim 20 be rewritten as follows:  ‘The method of claim 4, further comprising using a solvent wherein the solvent is toluene or isopropanol.’

COMMENTS/NOTES
Applicant is respectfully reminded that according to MPEP 608.01, the claims should be on a separate sheet (or electronic page).  There should not be any other part of the application or other material on the claim page.  Thus, Applicant is respectfully requested that in future listing of claims submitted to please remove the paragraph at the top of the claims page that accompanied the claims filed 5/3/22.

Due to the fact that the Examiner and Applicant are attempting to determine the best manner to present the claims in order to clearly define the claimed invention, it was best to put the office action in writing.
The full scope of the pending claims was searched.  It should be noted that no prior art is cited against the instant invention.  In particular, the claims are distinguished over the prior art because the prior art neither anticipates nor renders obvious intermediates as set forth in independent claims 1 and 8.
	The closest art is that of Platzek et al (Inorg. Chem., 1997, Vol. 36, pages 6086-6093) which is directed to structurally similar intermediates   However, the intermediates of independent claim 8 differ in their definition of the variable R.  The intermediates of independent claim 1 differ from those of Platzek et al because Platzek et al does not use a compound of Formula II to make an intermediate of Formula V.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        August 13, 2022